DETAILED ACTION
	This action is in response to the Response to Election/Restriction filed 8/12/2021. Currently, claims 1-15 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-14) in the reply filed on 8/12/2021 is acknowledged.
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/100,996, filed on 6/2/16.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the base  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “each substantially U-shaped curvilinear hollow chamber” should be amended to recite ---each correspondingly ---.  Appropriate correction is required.
Claims 3 and 4 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the plurality of U-shaped” in lines 1-2 of the claims should be amended to recite ---the plurality of U-shaped layers---.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the U-shaped layers” (twice recited) should be amended to recite ---the plurality of U-shaped layers---.  Appropriate correction is required.
Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 11 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the two of more layers” in lines 2-3 of the claim should be amended to recite ---the two or more U-shaped layers---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites the limitation "the depth of a central portion depth" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites the limitation "the inflated substantially U-shaped birth support" in lines 4-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 Claim limitation “stabilizing means” (see claim 7) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s specification defines the corresponding structure for performing the claimed function to be: a solid, or "filled" base layer where stability is 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 5,360,360).
In regards to claim 1, Peterson teaches in Figures 6 and 8 a series of inter-related inflation chambers (top tube 54, bottom tube 56; see column 4, lines 26-30) provided by a plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to curved (Figure 6 teaches the side portions being curved).

    PNG
    media_image1.png
    591
    903
    media_image1.png
    Greyscale

In regards to claim 6, Peterson teaches the apparatus of claim 1. Peterson teaches in Figure 6 and column 3, lines 40-45 that each (top tube 54, bottom tube 56) layer of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped) includes at least one valve (inflation valve 32, 34) for inflation/deflation (explicitly taught to be used for inflation; one of ordinary skill would understand that the valve can be opened to permit deflation; column 3, lines 40-45 teaches that the chariot 10 can have a “deflated condition”), and wherein the at least one valve (inflation valve 
In regards to claim 8, Peterson teaches the apparatus of claim 1. Peterson teaches in Figures 6 that one (both of tubes 54, 56) of said plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped) additionally comprises one or more integral handles (the rounded terminal ends of tubes 54, 56; can be considered a handle inasmuch as they are capable of being grasped manually).
In regards to claim 9, Peterson teaches the apparatus of claim 1. Peterson teaches in Figures 6 that one (top tube 54) of said plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped) additionally comprises one or more integral handles (the rounded terminal ends of top tube 54; can be considered a handle inasmuch as they are capable of being grasped manually).
In regards to claim 10, Peterson teaches the apparatus of claims 1 and 9. Peterson teaches in Figures 6 that the one or more integral handles (the rounded terminal ends of top tube 54) are located upon (connected to and positioned on) an uppermost layer (topmost layer of top tube 54) of the substantially U-shaped birth support (raised upright inflatable wall bladder 26; shown in Figure 6 to have a U-shape).
In regards to claim 13, Peterson teaches the apparatus of claim 1. Peterson teaches in Figures 6 and 8 that the substantially U-shaped birth support (raised upright inflatable wall bladder 26; shown in Figure 6 to have a U-shape) includes a base layer (bottom tube 56), and wherein the base layer (bottom tube 56) comprises a hollow .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 5,360,360) in view of Springer (US 2011/0283454).
In regards to claim 2, Peterson teaches the apparatus of claim 1. Peterson teaches in Figures 6 and 8 at least two of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped), wherein each layer of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a 
Peterson does not teach that a central portion of the U-shape is deeper in width than corresponding lengths of each terminal end of the U-shape.
However, Springer teaches in Figure 1 an analogous device wherein a central portion (center portion of back ridge 2 and front ridge 3) of the U-shape (Figure 1 teaches a U-shaped formed by back ridge 2 and front ridge 3) is deeper in width than corresponding lengths of each terminal end (projecting left and right ends of front ridge 3) of the U-shape (Figure 1 teaches a U-shaped formed by back ridge 2 and front ridge 3).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the U-shape of Peterson such that a central portion of the U-shape is deeper in width than corresponding lengths of each terminal end of the U-shape as taught by Springer because this element is known to be ergonomically ideal for a comfortable seated position, as Springer teaches in [0034].
In regards to claim 3, Peterson teaches the apparatus of claim 1. Peterson teaches in Figure 6 at least two layers (top tube 54, bottom tube 56) of the plurality of U-shaped (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped), wherein each layer (top tube 54, bottom tube 56) of the plurality of U-shaped layers shaped (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped) has a substantially U-shaped pattern (Figure 6 teaches top tube 54 and bottom tube 56 being U-shaped).

However, Springer teaches in Figure 1 an analogous device with the substantially U-shaped pattern (Figure 1 teaches a U-shaped formed by back ridge 2 and front ridge 3) having a ratio of depth of a central portion depth of the U-shaped layer (center portion of back ridge 2 and front ridge 3) relative to length of either terminal portion of the U-shaped layer (center portion of back ridge 2 and front ridge 3).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the substantially U-shaped pattern of Peterson as modified by Springer to have a ratio of depth of a central portion depth of the U-shaped layer relative to length of either terminal portion of the U-shaped layer as taught by Springer because this element is known to be ergonomically ideal for a comfortable seated position, as Springer teaches in [0034].
Peterson and Springer do not teach that the ratio of depth of a central portion depth of the U-shaped layer relative to length of either terminal portion of the U-shaped layer is from 2:1 to 1.2:1.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide the ratio of depth of a central portion depth of the U-shaped layer relative to length of either terminal portion of the U-shaped layer being from 2:1 to 1.2:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill 
In regards to claim 4, Peterson teaches the apparatus of claim 1. Peterson teaches in Figure 6 at least two layers (top tube 54, bottom tube 56) of the plurality of U-shaped (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped), wherein each layer (top tube 54, bottom tube 56) of the plurality of U-shaped layers shaped (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped) has a substantially U-shaped pattern (Figure 6 teaches top tube 54 and bottom tube 56 being U-shaped).
Peterson does not teach the substantially U-shaped pattern having a ratio of depth of a central portion depth of the U-shaped layer relative to length of either terminal portion of the U-shaped layer is 4:3.
However, Springer teaches in Figure 1 an analogous device with the substantially U-shaped pattern (Figure 1 teaches a U-shaped formed by back ridge 2 and front ridge 3) having a ratio of depth of a central portion depth of the U-shaped layer (center portion of back ridge 2 and front ridge 3) relative to length of either terminal portion of the U-shaped layer (center portion of back ridge 2 and front ridge 3).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the substantially U-shaped pattern of Peterson as modified by Springer to have a ratio of depth of a central portion depth of the U-
Peterson and Springer do not teach that the ratio of depth of a central portion depth of the U-shaped layer relative to length of either terminal portion of the U-shaped layer is 4:3.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide the ratio of depth of a central portion depth of the U-shaped layer relative to length of either terminal portion of the U-shaped layer being 4:3, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). One having ordinary skill in the art before the effective filing of the invention would find it obvious that the ratio of depth of a central portion depth of the U-shaped layer relative to length of either terminal portion of the U-shaped layer could be modified to best accommodate the size and/or shape of an individual user.

Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 5,360,360).
In regards to claim 5, Peterson teaches the apparatus of claim 1. Peterson teaches in Figure 6 a relative width ratio between internal end-to-end widths (as defined in the annotated copy of Figure 6 provided below) of the U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped) and a center-to-entry point (as defined in 

    PNG
    media_image2.png
    683
    933
    media_image2.png
    Greyscale

Peterson does not teach that the relative width ratio between internal end-to-end widths of the U-shaped layers and a center-to-entry point of the U-shaped layers is from 1:5 to 1:3.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide the relative width ratio between internal end-to-end widths of the U-shaped layers and a center-to-entry point of the U-shaped layers being from 1:5 to 1:3, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges In re Aller, 105 USPQ 233. One having ordinary skill in the art before the effective filing of the invention would find it obvious that the relative width ratio between internal end-to-end widths of the U-shaped layers and a center-to-entry point of the U-shaped layers could be modified to best accommodate the size and/or shape of an individual user.
In regards to claim 11, Peterson teaches the apparatus of claim 1. Peterson teaches in Figure 6 two (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer) or more of the plurality of U-shaped layers (top tube 54 being a first U-shaped layer and bottom tube 56 being a second U-shaped layer; tubes 54, 56 are shown in Figure 6 to be U-shaped). 
The originally relied upon embodiment of Peterson does not teach one or more supportive ribs is present inside one or more of the two or more layers.
However, Peterson teaches in column 2, lines 54-58 an alternate embodiment in which one or more supportive ribs (“horizontal or upright I-beam ribs”) is present inside one (“single chamber”) of the layers.
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify one or more layer of the two or more layers of the originally relied upon embodiment of Peterson to include one or more supportive ribs being present inside one of the layer as taught by the alternate embodiment of Peterson because this element is known to maintain the layer(s) in the desired upright shape, as Peterson teaches in column 2, lines 56-58.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 5,360,360) in view of Fletcher et al. (US 2010/0170037).
In regards to claim 7, Peterson teaches the apparatus of claim 1. Peterson teaches in Figure 6 that the substantially U-shaped birth support (raised upright inflatable wall bladder 26; shown in Figure 6 to have a U-shape) includes a base layer (bottom layer of bottom tube 56) having an underside (bottommost exterior of surface of bottom tube 56).
Peterson does not teach that the underside of the base layer incorporates stabilizing means.
However, Fletcher et al. teaches in Figure 1 and [0020] an analogous device in which the underside (bottom side) of the base layer (the bottom layer of lower most bag 2a) incorporates stabilizing means (suction cups 6).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the base layer of Peterson such that the underside of the base layer incorporates stabilizing means as taught by Fletcher et al. because this element is known to prevent movement of the support on the support surface, as Fletcher et al. teaches in [0020].

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 5,360,360) in view of Klimenko (US 5,947,563).
In regards to claim 12, Peterson teaches the apparatus of claim 1. Peterson teaches in Figures 6 and 8 that the series of inter-related inflation chambers (top tube 
Peterson does not teach that each of the two inflation chambers of the series of inter-related inflation chambers including four internal supportive ribs.
However, Klimenko teaches in Figures 1 and 3 and column 2, lines 19-29 an analogous device with each chamber (“inflatable leisure chair”) including four internal supportive ribs (shown in Figures 1 and 3 to have four supporting beams 8).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify each of the two inflation chambers of the series of inter-related inflation chambers of Peterson to include four internal supportive ribs as taught by Klimenko because this element is known to enable the support to be strong enough the bear considerable load without causing deformation, as Klimenko teaches in column 2, lines 27-29.
In regards to claim 14, Peterson teaches the apparatus of claim 1. Peterson teaches in Figure 6 that the series of inter-related inflation chambers (top tube 54, bottom tube 56; see column 4, lines 26-30) includes two or more inflation chambers (top tube 54 and bottom tube 56; hollow interior of tubes 54, 56 shown in Figure 8).

However, Klimenko teaches in Figures 1 and 3 and column 2, lines 19-29 an analogous device with each inflation chamber (“inflatable leisure chair”) having one or more supportive internal ribs (shown in Figures 1 and 3 to have four supporting beams 8).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify each of the two or more inflation chambers of the series of inter-related inflation chambers of Peterson to include having one or more supportive internal ribs as taught by Klimenko because this element is known to enable the support to be strong enough the bear considerable load without causing deformation, as Klimenko teaches in column 2, lines 27-29.
Peterson and Klimenko do not teach that the ratio of total depth : total width : total height of the inflated substantially U-shaped birth support is in the range of from 2:1.5:1 to 1.5:1.5:1.
However, it would have been obvious to one having ordinary skill in the art before the effective filing of the invention to provide the ratio of total depth : total width : total height of the inflated substantially U-shaped birth support being in the range of from 2:1.5:1 to 1.5:1.5:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. One having ordinary skill in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA J HICKS whose telephone number is (571)270-7033.  The examiner can normally be reached on M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/19/2021